        Case 1:18-cv-10506-ADB Document 353-1 Filed 07/12/21 Page 1 of 37




                                Exhibit 1
Exhibits to Plaintiffs’ Reply                                     No. 1:18-cv-10506
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 1 of 36
                                                                       2 of 37




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

 In re:                                               Case No. 21-13797-BKC-SMG

 LIBERTY POWER HOLDINGS, LLC,                         Chapter 11

            Debtor.
 ____________________________________/

                           ASSIGNEE’S MOTION FOR ADEQUATE
                        PROTECTION AND RESERVATION OF RIGHTS

           Now comes Philip J. Von Kahle, as Assignee (the “Assignee”) in the Assignment for the

Benefit of Creditors of Liberty Power Corp., LLC (“LPC”), and files his Motion for Adequate

Protection and Reservation of Rights pursuant to 11 U.S.C. §§ 361 and 363(e), and in support

states as follows:

                                         Preliminary Statement

           The Assignee enters this fray following the Court’s entry of several orders that affect LPC’s

interests in its own assets. At the very least, LPC is entitled to compensation for the Debtor’s use,

from the Petition Date forward, of LPC’s assets. Otherwise, LPC, which is a creditor of this

bankruptcy estate and has its own creditors and operating expenses, will unduly shoulder the

administrative burden of this bankruptcy case.

                                             Relevant Facts

           1.     The facts related to LPC and the Debtor’s pre-petition business relationship are well

documented in other pleadings filed by LPC before this Court.

           2.     On April 20, 2021 (the “Petition Date”), Liberty Power Holdings, LLC (the

“Debtor”) filed a voluntary petition for relief pursuant to Chapter 11 of Title 11 of the U.S. Code.




00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 2 of 36
                                                                       3 of 37




           3.     On or about April 21, 2021, the Debtor filed the Emergency Motion to Compel (i)

Turnover of All Books, Records, Systems and Processes Related to the Debtor and its Operations

in the Possession and Control of Liberty Power Corp., LLC, (ii) Access to Corporate Premises,

and (iii) for Related Relief (ECF No. 11) (the “Motion to Compel”). On April 22, 2021, LPC filed

its Response to Debtor’s Emergency Motion to Compel [] (ECF No. 23).

           4.     The Motion to Compel was heard on an emergency basis on April 22, 2021. On

April 23, 2021, the Court entered the Order Granting the Debtor’s Emergency Motion to Compel

[] (ECF No. 29) (the “Turnover Order”), which granted the Motion to Compel in its entirety,

including directing LPC to

                  a. “provide immediate access and turnover to the Debtor, through the CRO and

                     BRG, of all books, records, systems and processes of and related to the

                     operation of the Debtor’s business;”

                  b. “provide the Debtor with full access and use of [LPC]’s systems and process so

                     as to enable the Debtor to operate its business pending further order of the

                     Court;”

                  c. “provide the Debtor, through the CRO and BRG, immediate access to [LPC’s]

                     corporate premises;” and

                  d. “cooperate and comply with any and all other requests of the Debtor (through

                     the CRO) for documents and information necessary for the Debtor to continue

                     its operations and comply with its obligations under the Bankruptcy Code.”

Turnover Order, ¶¶ 2-5. The Turnover Order further enjoined LPC from “taking any action against

or in respect of property of the Debtor’s estate.” Turnover Order, ¶ 7.




00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 3 of 36
                                                                       4 of 37




           5.     On April 30, 2021, LPC filed its Expedited Motion for Clarification of Court’s

 Order Granting Debtor’s Emergency Motion to Compel [] (ECF No. 61) (the “Motion to

 Clarify”), in which LPC sought clarification from the Court on whether the Turnover Order

 allowed the Debtor access and use of LPC’s assets, or merely access to the Debtor’s own books,

 records, assets, etc. Specifically, the Motion to Clarify noted the Debtor’s CRO sought access to

 LPC’s property and assets, including:

                  a. LCP’s systems;

                  b. Proprietary software;

                  c. Database structures and data design;

                  d. Laptops and computers;

                  e. Excel models and spreadsheets;

                  f. Documented processes;

                  g. Historical analyses, reports, valuations, research, and related items;

                  h. Internal communications of LPC related to anything other than the Debtor’s

                     data and assets;

                  i. Brands, such as trademarks, websites, website content, logos, and tag lines; and

                  j. Contract forms

(altogether, “LPC’s Assets”). Motion to Clarify, ¶ 11.

           6.     Both the Debtor and its lender filed responses to the Motion to Clarify (see ECF

Nos. 66, 68), in which they acknowledge that payment has been routinely made by the Debtor to

LPC for access to LPC’s systems and assets, as well as services under the Management Services

Agreement, but that the Debtor is unable to pay because LPC has not supplied an invoice or

otherwise requested payment. However, it is the Assignee’s understanding that the personnel with




00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 4 of 36
                                                                       5 of 37




the necessary knowledge of, and access to, information needed to prepare such invoice are now

employed by the Debtor, leaving LPC unable to make the request.

           7.     The Motion to Clarify was heard on May 6, 2021, and the following day, the Court

entered the Order Denying Liberty Power Corp., LLC’s Expedited Motion for Clarification of

Court’s Order Granting Debtor’s Emergency Motion to Compel [] (ECF No. 83) (the

“Clarification Order”), in which the Court denied LPC’s request for clarification without prejudice

to LPC filing a motion for adequate protection.

           8.     On May 14, 2021, LPC executed an assignment of substantially all of its assets to

the Assignee for the benefit of its creditors, pursuant to Florida Statute, Chapter 727. On May 19,

2021, the Assignee commenced the case styled In re the Assignment for the Benefit of Creditors

of Liberty Power Corp., LLC, Case No. CACE-21-010056, pending in the Seventeenth Judicial

Circuit, in and for Broward County, Florida (the “Assignment Case”).

           9.     Attached hereto at Exhibit 1 is a true and correct copy of the Petition for

Assignment for Benefit of Creditors, including LPC’s Schedule of Assets attesting under oath to

LPC’s ownership of the LPC Assets.

           10.    By this Motion, the Assignee seeks entry of an order directing the Debtor to make

payable to the Assignee current and continuing adequate protection payments for the Debtor’s

post-petition access to and use of the LPC’s Assets. 1

                                  Request for Adequate Protection

           11.    Section 363(e) of the Bankruptcy Codes provides that:



1
  By filing this Motion, the Assignee does not concede that adequate protection is the appropriate or sole
remedy available to LPC or the Assignee on its behalf. The Assignees seeks this relief based upon the
history of this case, the current posture, and the statements of the Debtor, the lender, and the Court on the
record. The Assignee reserves all rights in respect of LPC’s Assets and the Debtor’s use and occupancy of
same.


00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 5 of 36
                                                                       6 of 37




                  Notwithstanding any other provision of this section, at any time, on
                  request of an entity that has an interest in property used, sold, or
                  leased, or proposed to be used, sold, or leased, by the trustee, the
                  court, with or without a hearing, shall prohibit or condition such
                  use, sale, or lease as is necessary to provide adequate protection of
                  such interest…

11 U.S.C. § 363(e) (emphasis added).

           12.    The language of § 363(e) is non-discretionary: if a party with an interest in property

used by the debtor makes a request for adequate protection, the court is required to condition that

use on providing the interested party with adequate protection. See, e.g., In re Metromedia Fiber

Network, Inc., 290 B.R. 487, 491 (Bankr. S.D.N.Y. 2003) (after a secured creditor was ordered to

turnover property to the debtor pursuant to 11 U.S.C. § 542, the bankruptcy court later provided

that creditor with adequate protection holding “[s]ection 363(e) is not permissive or discretionary”

and required payment of adequate protection, even if it was not ordered at the time of turnover).

Accordingly, the Court here must either prohibit use of the LPC Assets or provide for adequate

protection for their use.

           13.    When adequate protection is required, a debtor may provide such protection by: (i)

upfront cash payments; (ii) granting a replacement lien; or (iii) granting other related relief, other

than a deferred administrative expense, amounting to the indubitable equivalent of the protected

party’s interest in the property. 11 U.S.C. § 361. Here, a “replacement lien” is inadequate relief

as the property being used and accessed by the Debtor is owned by LPC; these are not assets in

which LPC has mere lien rights. Further, although the Debtor has yet to file any schedules in this

case, LPC does not believe the Debtor has any unencumbered assets against which it could provide

a replacement lien.

           14.    Despite the fact that the Debtor has claimed access to LPC’s premises and assets

are necessary and essential for the operation of its business, the Debtor has notably failed to include



00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 6 of 36
                                                                       7 of 37




LPC in either of its two critical vendor motions (see, ECF Nos. 45, 77), nor can payments to LPC

be discerned on the Debtor’s DIP budget, if they are, in fact, included (see, ECF No. 86, Exh. B).

           15.    To determine the appropriate amount of adequate protection, the Assignee requires

access to the LPC computers and accounting system currently under the use and control of the

Debtor. Additionally, the Assignee requests access to the finance personnel, also currently

employed by the Debtor, who have the knowledge and information needed to access the historical

and current expense records to determine the amount of expenses incurred by LPC during the

Debtor’s use and occupancy.

           16.    Provided the Assignee is afforded the requisite access to LPC’s books and records,

he will, prior to a hearing on this Motion, supplement the Motion with a calculation of the adequate

protection requested.

           17.    In the absence of such assess, the Assignee respectfully requests that the Court: (i)

enter an order authorizing and directing the Debtor to make adequate protection payments to the

Assignee in such amounts as may be agreed by the Debtor and the Assignee; or alternatively (ii)

enter an order determining the Assignee’s entitlement to adequate protection payments but

reserving on the amount of an appropriate award until such time as the Assignee supplements this

Motion as set forth above.

                                        Reservation of Rights

           18.    The Assignee, hereby reserve all rights to the LPC Assets, including any and all

rights under the Management Services Agreement between LPC and the Debtor, and all rights

afforded to it under the Bankruptcy Code and applicable non-bankruptcy law. The Assignee

reserves the right to supplement or amend this request for adequate protection as additional

information becomes available.




00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 7 of 36
                                                                       8 of 37




           WHEREFORE, Philip J. Von Kahle, as Assignee in the Assignment for the Benefit of

Creditors of Liberty Power Corp., LLC, respectfully requests this Court enter an order: (i) granting

this Motion; (ii) directing the Debtor to permit the Assignee access to the records and personnel

necessary to obtain its historical and current expenses; (iii) granting the Assignee payment of

adequate protection in an amount to be determined; and (iv) granting any other and further relief

the Court deems just and proper.

                                              Respectfully submitted,

                                              BAST AMRON LLP
                                              Counsel for Philip J. von Kahle as Assignee for
                                              Liberty Power Corp., LLC
                                              SunTrust International Center
                                              One Southeast Third Ave., Suite 1400
                                              Miami, Florida 33131
                                              Telephone: 305.379.7904
                                              Facsimile: 305.379.7905
                                              Email: jbast@bastamron.com
                                              Email: dquick@bastamron.com

                                              By: /s/ Dana R. Quick
                                                 Jeffrey P. Bast (FBN 996343)
                                                 Dana R. Quick (FBN 074402)




00667105.DOCX 5
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 8 of 36
                                                                       9 of 37




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
CM/ECF to all parties registered to receive such service in this case and via U.S. Mail to the parties
listed below on May 21, 2021.

                                               By: /s/ Dana R. Quick
                                                      Dana R. Quick, Esq.

VIA CM/ECF
• Scott Andron      sandron@broward.org, swulfekuhle@broward.org
• Stephen J Bagge sbagge@baggelaw.com
• Paul J. Battista         pbattista@gjb-law.com, gjbecf@gjb-law.com; chopkins@gjb-
   law.com; jzamora@gjb-law.com; gjbecf@ecf.courtdrive.com; vlambdin@gjb-law.com
• Jason B Binford jason.binford@oag.texas.gov
• Albert A Ciardi aciardi@ciardilaw.com, sfrizlen@ciardilaw.com; dtorres@ciardilaw.com
• Jonathan F Dinerstein jonathan.dinerstein@mass.gov
• Alexandra A Fahringer afahringer@schnader.com
• Robert C Folland rob.folland@btlaw.com, courtney.dunham@btlaw.com
• Mariaelena Gayo-Guitian mguitian@gjb-law.com, gjbecf@gjb-law.com; vlambdin@gjb-
   law.com; cesser@gjb-law.com; chopkins@gjb-law.com; gjbecf@ecf.courtdrive.com
• Eric Goldstein           egoldstein@goodwin.com,               bankruptcy@goodwin.com;
   bankruptcyparalegal@goodwin.com
• Daniel N Gonzalez        dgonzalez@melandbudwick.com,
   ltannenbaum@melandbudwick.com; mrbnefs@yahoo.com; gonzalez@ecf.courtdrive.com;
   ltannenbaum@ecf.courtdrive.com; phornia@ecf.courtdrive.com
• Jordi Guso jguso@bergersingerman.com,                     fsellers@bergersingerman.com;
   efile@bergersingerman.com; efile@ecf.inforuptcy.com
• Heather L Harmon         HHarmon@gjb-law.com, gjbecf@gjb-law.com; ecastellanos@gjb-
   law.com; gjbecf@ecf.courtdrive.com; jzamora@gjb-law.com
• Kevin M Lippman klippman@munsch.com
• Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
• Deborah M Perry dperry@munsch.com
• Ethan M Preston ep@eplaw.us
• Timothy J Reppucci       timothy.reppucci@mass.gov
• Abigail R Ryan abigail.ryan@oag.texas.gov
• J. Steven Wilkes steven.wilkes@usdoj.gov

VIA U.S. MAIL
 Bob Butler
 810 Seventh Avenue, Suite 4100
 New York, NY 10019




00667105.DOCX 5
         Case 1:18-cv-10506-ADB
              Case 21-13797-SMG Document
                                  Doc 130 353-1
                                            Filed Filed
                                                  05/21/21
                                                        07/12/21
                                                             PagePage
                                                                  9 of 36
                                                                       10 of 37




 Breton Leone-Quick
 One Financial Center
 Boston, MA 02111

 Abigail OBrient
 Century Plaza Towers
 2029 Century Park East, Suite 3100
 Los Angeles, CA 90067




00667105.DOCX 5
              Case Case
                   1:18-cv-10506-ADB
                        21-13797-SMG Document
                                        Doc 130 353-1
Filing # 127143403 E-Filed 05/19/2021 03:58:12 PMFiled 05/21/21
                                                       Filed 07/12/21
                                                                  Page Page
                                                                       10 of 11
                                                                             36 of 37




                   IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                              IN AND FOR BROWARD COUNTY, FLORIDA

         In re:                                               COMPLEX CIVIL LITIGATION DIV.

         ASSIGNMENT FOR THE BENEFIT OF                                  CACE-21-010056
                                                              Case No. _______________________
         CREDITORS OF

                         LIBERTY POWER CORP., LLC,

                                 Assignor,

         To:          PHILIP J. VON KAHLE,

                        Assignee.
         _____________________________________/

                           PETITION FOR ASSIGNMENT FOR BENEFIT OF CREDITORS

                    Petitioner, Philip J. Von Kahle (“Von Kahle” or “Assignee”), as Assignee for the Benefit

         of Creditors of Assignor, Liberty Power Corp., LLC (“Liberty” or “Assignor”), by and through

         undersigned counsel, and in accordance with Chapter 727 of the Florida Statutes, respectfully

         shows:

                    1.       This is a Petition for Assignment for the Benefit of Creditors. This Court has

         jurisdiction of the proceeding in accordance with the provisions of Florida Statutes, Section

         727.101, et. seq.

                    2.       The Assignor has its principal place of business at 2100 West Cypress Creek

         Road, Suite 130, Fort Lauderdale, Florida 33309.

                    3.       The Assignee has his offices at Michael Moecker & Associates, Inc., 1883 Marina

         Mile Blvd., Suite 106, Fort Lauderdale, Florida 33315.

                    4.       The Assignor is indebted to creditors and is unable to pay its debts and through

         this Assignment seeks to provide for payment of its debts within its resources.




         00666606.DOCX 3

                                                              1
         Case Case
              1:18-cv-10506-ADB
                   21-13797-SMG Document
                                 Doc 130 353-1
                                          Filed 05/21/21
                                                Filed 07/12/21
                                                           Page Page
                                                                11 of 12
                                                                      36 of 37




           5.     A copy of the Assignment, together with Schedules A and B thereto, is attached

only to the original Petition, which is being filed with the Court.

           6.     Pursuant to Florida Statutes, Section 727.111, the Assignee shall provide the

statutorily required notice to all creditors of this Assignment.

           WHEREFORE, Petitioner prays for relief through entry of an assignment for the benefit

of creditors.

           Dated: May 19, 2021

                                               Respectfully submitted,

                                               BAST AMRON LLP
                                               Proposed Attorneys for Assignee
                                               SunTrust International Center
                                               One Southeast Third Avenue, Suite 1400
                                               Miami, FL 33131
                                               Telephone: 305.379.7904
                                               Facsimile: 305.379.7905
                                               Email: jbast@bastamron.com
                                               Email: dquick@bastamron.com

                                               By: /s/ Dana R. Quick
                                                       Jeffrey P. Bast, Esq. (FBN 996343)
                                                       Dana R. Quick, Esq. (FBN 0074402)




00666606.DOCX 3

                                                 2
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       12 of 13
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       13 of 14
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       14 of 15
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       15 of 16
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       16 of 17
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       17 of 18
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       18 of 19
                                                             36 of 37
          Case Case
               1:18-cv-10506-ADB
                    21-13797-SMG Document
                                  Doc 130 353-1
                                           Filed 05/21/21
                                                 Filed 07/12/21
                                                            Page Page
                                                                 19 of 20
                                                                       36 of 37




                                SCHEDULE B - LIST OF ASSETS

List each category of assets and for each give approximate value obtainable for the assets on the date
of the Assignment, and address where assets are located.

DESCRIPTION                                             LIQUIDATION VALUE AT DATE
                                                             OF ASSIGNMENT


I.     NONEXEMPT PROPERTY:

1.     Corporate Headquarters      2100 W. Cypress Creek Rd., Suite 120, Fort Lauderdale, FL 33309


2.     FURNITURE/FIXTURES:

       SEE EXHIBIT “C”                                  $2,799,259.00

3.     CASH AND BANK ACCOUNTS:

       JP Morgan Chase      Dallas, TX                  $210,000.00

4.     INVENTORY:


5.     ACCOUNTS RECEIVABLE

       Liberty Power Holdings                           Unknown

6.     EQUIPMENT

       SEE EXHIBIT “C”

7.     PREPAID EXPENSES, including deposits, insurance, rents, utilities

       Deposits                                         $79,588.00

8.     OTHER, including loans to third parties, claims, chooses in action.

       100% equity in Liberty Power Super Holdings, LLC         Unknown

II.    EXEMPT PROPERTY:

       NONE
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       20 of 21
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       21 of 22
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       22 of 23
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       23 of 24
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       24 of 25
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       25 of 26
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       26 of 27
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       27 of 28
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       28 of 29
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       29 of 30
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       30 of 31
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       31 of 32
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       32 of 33
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       33 of 34
                                                             36 of 37
Case Case
     1:18-cv-10506-ADB
          21-13797-SMG Document
                        Doc 130 353-1
                                 Filed 05/21/21
                                       Filed 07/12/21
                                                  Page Page
                                                       34 of 35
                                                             36 of 37
         Case Case
              1:18-cv-10506-ADB
                   21-13797-SMG Document
                                 Doc 130 353-1
                                          Filed 05/21/21
                                                Filed 07/12/21
                                                           Page Page
                                                                35 of 36
                                                                      36 of 37




                                   PROPOSED ORDER




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

In re:                                           Case No. 21-13797-BKC-SMG

LIBERTY POWER HOLDINGS, LLC,                     Chapter 11

           Debtor.
____________________________________/

      ORDER GRANTING ASSIGNEE’S MOTION FOR ADEQUATE PROTECTION

           THIS MATER came before the Court for hearing on           , upon Philip J. Von

Kahle as Assignee (“Assignee”) for Liberty Power Corp., LLC (“LPC”), Motion for Adequate

Protection (ECF No. ____) (the “Motion”). The Court, having reviewed the Motion, heard the

argument of counsel, and based on the record, it is:

           ORDERED:

           1.    The Motion is GRANTED.


00667411.DOC
         Case Case
              1:18-cv-10506-ADB
                   21-13797-SMG Document
                                 Doc 130 353-1
                                          Filed 05/21/21
                                                Filed 07/12/21
                                                           Page Page
                                                                36 of 37
                                                                      36 of 37
                                                                     Case No. 21-13797-BKC-SMG


           2.   The Debtor is directed to provide Assignee access to LPC’s and the Debtor’s

records. The Debtor is further directed to allow the Assignee to have reasonable access to the

Debtor’s financial personnel to obtain historical and current expenses.

           3.   Unless the parties can agree to an adequate protection amount otherwise, the

Assignee is directed to provide the Court with a supplemental request stating the amount of

adequate protection requested from the Petition Date to present, and the anticipated monthly

amount going forward.

                                               ###


Submitted by:
Jeffrey P. Bast (FBN 996343)
Dana R. Quick (FBN 0074402)
BAST AMRON LLP
Counsel for Philip J. von Kahle as Assignee
for Liberty Power Corp., LLC.
SunTrust International Center
One Southeast Third Avenue, Suite 1440
Miami, Florida 33131
Telephone: 305.379.7904
Facsimile: 305.379.7905
Email: jbast@bastamron.com
Email: dquick@bastamron.com


        Attorney Quick is directed to serve a copy of this Order on all parties in interest, and to
file a Certificate of Service of same.




00667411.DOC
                                                2
